Title: General Orders, 17 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Saturday June 17th 1780
Parole Lebanon  Countersigns B: U.Watchword Hark!

[Officers] Of the Day Tomorrow[:] Colonel Chambers[,] Lieutenant Colonel Hay. Brigade Major Van Lear
The General Court martial whereof Colonel Meigs is President to assemble at the old house immediately for the trial of such persons as shall come before them; if any of the old Members are absent new ones are to be appointed in their room. Each brigade to furnish the

following members; 1st and 2d Pennsylvania one Captain two Subalterns: Hand’s two Captains; Stark’s one Sub. 1st and 2nd Connecticut two Captains and one subaltern.
Colonel Meigs will appoint an officer to act as Judge Advocate for the Court; Each Division to send an orderly Serjeant to the Court.
As stripping bark of Trees indiscriminately greatly destroys Timber and of course is of great prejudice to the proprietors who are well disposed to accomodate the Troops whenever they can The General directs that no more Bark be got in the way lately practis’d on any pretence whatever, but that each Brigade send a Waggon or two with a fatigue Party to Mr Timothy Whitehead in the rear of General Stark’s brigade who will point out Timber which will afford bark and without Injury to the Owners.
